Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This action is in response to applicant amendment received on 05/17/2022:
Amendments of Claims 1, 11 and 20 are acknowledged.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Michael S. Brodbine, Attorney for the Applicant, the final approval was received on 07/20/2022.
The application has been amended as follows:

Regarding Claim 1:
The Claim will now read:
1.  	A thermoform packaging machine comprising: 
		a forming station for producing packaging troughs from a bottom film; 
		a sealing station for sealing the packaging troughs with a top film using a sealing process; 
		a cutting station for separating sealed packaging troughs from one another; and
		a machine frame, the forming station, the sealing station and the cutting station are supported by the machine frame; 
		wherein the cutting station comprises at least one cutting unit which is adapted to be disposed within the cutting station at a plurality of different positions in a production direction; 
		wherein the cutting station comprises a support that supports the bottom of the sealed packaging troughs conveyed into the cutting station for the purpose of separation;
		wherein the support comprises a first rail, a second rail and a plurality of support elements, the support elements arranged in a horizontal bearing plane, each of the first rail and the second rail including a plurality of reception units for releasably securing the plurality of support elements thereto, the support elements being receivable in the reception units, the reception units and the rails being static relative to the machine frame, the plurality of support elements being selectively positionable with the reception units and, according to the position of the cutting unit, to form a gap at a position in the support at which a cutting operation takes place according to a position of the cutting unit, wherein the gap provides an area in the bearing plane of the support where no support elements are positioned; and 
		wherein the position of the gap is variable by selectively redistributing the arrangement of the support elements with the reception units within the bearing plane at a different position in the support to accommodate use of the cutting unit at the plurality of different positions within the cutting station.

Regarding Claim 11:
The Claim will now read:
11.  	A thermoform packaging machine comprising: 
		a bottom film supply station for supplying a bottom film roll; 		
		a forming station for producing packaging troughs from a bottom film; 
		a sealing station for sealing the packaging troughs with a top film; 
		a cutting station for separating sealed packaging troughs from one another; and
		a machine frame, the forming station, the sealing station and the cutting station are supported by the machine frame; 
		wherein the cutting station comprises at least one cutting unit adapted to be disposed within the cutting station at a plurality of different positions in a production direction; 
		wherein the cutting station comprises a support for supporting the bottom of the sealed packaging troughs conveyed into the cutting station;
		wherein the support comprises a first rail, a second rail and a plurality of support elements, the support elements arranged in a horizontal bearing plane to form a gap at a position in the support at which a cutting operation takes place according to a position of the cutting unit, wherein the gap provides an area in the bearing plane of the support where no support elements are positioned, each of the first rail and the second rail including a plurality of reception units, the support elements being receivable in the reception units, the reception units and the rails being static relative to the machine frame, the plurality of support elements being releasably securable to the plurality of reception units to enable the plurality of support elements to be selectively positionable with the reception units to form the gap, the gap being formed according to the position of the cutting unit; and 
		wherein the position of the gap being variable by selectively redistributing the arrangement of the support elements relative to the reception units within the bearing plane at a different position in the support to accommodate use of the cutting unit at the plurality of different positions within the cutting station.

Regarding Claim 20:
The Claim will now read:
20.	A thermoform packaging machine comprising: 
		a bottom film supply roll; 		
		a forming station for producing packaging troughs from bottom film from the bottom film supply roll; 
		a sealing station for sealing the packaging troughs with a top film; 
		a cutting station for separating sealed packaging troughs from one another; and
		a machine frame, the forming station, the sealing station and the cutting station are supported by the machine frame; 
		wherein the cutting station comprises at least one cutter having a cutting tool upper part cooperable with a cutting tool lower part to perform a cutting operation, the cutter being disposable within the cutting station at a plurality of different positions in a production direction; 
		wherein the cutting station comprises a first rail, a second rail and a plurality of releasably secured supports for supporting the sealed packaging troughs conveyed into the cutting station;
		wherein the plurality of releasably secured supports are arranged in a horizontal bearing plane to form a gap at a position in the support at which the cutting operation takes place according to a position of the cutter, wherein the gap provides an area in the bearing plane of the support where no support elements are positioned and where at least one of the cutting tool upper part and the cutting tool lower part passes during the cutting operation, 
wherein each of the first rail and the second rail includes a plurality of receptors, the plurality of supports being releasably securable to the plurality of receptors to enable the plurality of supports to be selectively positionable relative to the receptors to form the gap, the receptors and the rails being static relative to the machine frame, the gap being formed according to the position of the cutter; and 
		wherein the position of the gap is selectively variable by repositioning the arrangement of the supports within the bearing plane at a different position to accommodate use of the cutter at the plurality of different positions within the cutting station.

Allowable Subject Matter
Claims 1, 4 to 11 and 13 to 23 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Regarding Claims 1, 11 and 20:
Upon examination, the art considered as a whole, alone or in combination, neither anticipated nor renders obvious the claimed thermoform packaging machine comprising: 
a forming station for producing packaging troughs from a bottom film; 
a sealing station for sealing the packaging troughs with a top film using a sealing process; 
a cutting station for separating sealed packaging troughs from one another; and 
a machine frame, the forming station, the sealing station and the cutting station are supported by the machine frame; 
wherein the cutting station comprises at least one cutting unit which is adapted to be disposed within the cutting station at a plurality of different positions in a production direction; 
wherein the cutting station comprises a support that supports the bottom of the sealed packaging troughs conveyed into the cutting station for the purpose of separation; 
wherein the support comprises a first rail, a second rail and a plurality of support elements, the support elements arranged in a horizontal bearing plane, each of the first rail and the second rail including a plurality of reception units for releasably securing the plurality of support elements thereto, the support elements being receivable in the reception units, the reception units and the rails being static relative to the machine frame, the plurality of support elements being selectively positionable with the reception units and, according to the position of the cutting unit, to form a gap at a position in the support at which a cutting operation takes place according to a position of the cutting unit, wherein the gap provides an area in the bearing plane of the support where no support elements are positioned; and 
wherein the position of the gap is variable by selectively redistributing the arrangement of the support elements with the reception units within the bearing plane at a different position in the support to accommodate use of the cutting unit at the plurality of different positions within the cutting station.

The most similar references on the record would be the combination of Kruse (US 4196656) in view of Spix (US 2013/0025243) used in the last office action, that discloses but the combination does not disclose a thermoform packaging machine comprising a forming station; a sealing station a cutting station for separating sealed packaging troughs from one another; and a machine frame, the forming station, the sealing station and the cutting station are supported by the machine frame; wherein the cutting station comprises at least one cutting unit which is adapted to be disposed within the cutting station at a plurality of different positions in the production direction; wherein the support comprises a first rail, a second rail and a plurality of support elements arranged in a horizontal bearing plane, each of the first rail and the second rail including a plurality of reception units for releasably securing the plurality of support elements thereto, the support elements being receivable in the reception units; but does not disclose the reception units and the rails being static relative to the machine frame since the reception units are located on the chains 40, that are also considered part of the rails and the chains are not static relative to the machine frame.
Other relevant references would be Sorensen 3436894 and 3587827, that also miss the reception units and the rails being static relative to the machine frame; Mahaffy (US 3685251) discloses a static support 40 supporting the flanges of the containers and a gap in the bearing plane of the support where no support elements are positioned but misses a plurality of support elements arranged in a horizontal bearing plane, each of the first rail and the second rail including a plurality of reception units for releasably securing the plurality of support elements thereto; Wilson (US 4133163) and Downhill (US 2008/018676) disclose a cutting station located on a gap between supports, but the packages are not made on a forming station and also miss selectively redistributing the arrangement of the support elements with the reception units; and finally Ehrmann (US 2012/0289388, 2014/0150377 and 2015/0096263), with the same assignee as the application, disclose a movable cutting station but also miss the reception units and the rails being static relative to the machine frame, since the container supports are similar to the ones of Sorensen.

The combination as set forth in the claims are not discussed, taught or suggested in the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDUARDO R FERRERO whose telephone number is (571)272-9946. The examiner can normally be reached M-F 9:30-7:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HEMANT DESAI can be reached on 571-272-4458. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EDUARDO R FERRERO/Examiner, Art Unit 3731                                                                                                                                                                                                        
/ROBERT F LONG/Primary Examiner, Art Unit 3731